On information filed November 14, 1920, in the Circuit Court of Pemiscot County, defendant was charged with illegal voting on the second day of November, 1920. On the seventeenth ofStatement.  November, at the same term of court, the defendant appeared in person in court, waived arraignment, plead guilty to the information as charged, and his punishment was fixed at two years imprisonment in the penitentiary. Afterwards a writ of error was sued out in this court by the defendant.
I. By his plea of guilty the defendant confessed only the truth of the facts stated in the information. It *Page 106 
did not involve a plea of guilty of violation of the statute against illegal voting unless the informationPlea of Guilty:   correctly charged the commission of that crime.Confesses Facts.  He could take advantage of any defect in the information by appeal or by writ of error. [State v. Kelley, 206 Mo. l.c. 693; State v. Reppley, 278 Mo. l.c. 339.]
II. The information charged that on the ____ day of November, 1920, while an election was being held in Virginia Township, Pemiscot County, State of Missouri (setting out the different offices, national, state and county for whichInformation:     the election was being held), the defendantIllegal Voting:  appeared at polling precinct No. 1 of VirginiaNecessary        Township of Pemiscot County, falsely applied forAllegations.     and received a ballot, and cast said ballot at said election. Then the information states the offense thus:
"Without having a lawful right to vote therein, in this, to-wit: That he the said Isaac Pearson was not then and there a resident and qualified voter in said election precinct of said township in said county, and was not then and there a citizen of Pemiscot County, Missouri, for a period of one year before the date of said election, all of which the said Isaac Pearson then and there well knew."
Apparently the information attempts to charge an offense in violation of Section 3209, R.S. 1919, in that he knowingly voted at an election when he was not a qualified voter. Section 2, Article 8, of the Missouri Constitution defines the residence necessary for a qualified voter; first, he shall have resided in the State for one year, and in the county, city or town where he offers to vote, at least sixty days, immediately preceding the election. Section 4748, R.S. 1919, requires that a voter shall reside in the State one year, and in the county sixty days immediately preceding the election, "and shall vote only in the township in which he resides, or, *Page 107 
if in a town or city, then in the election district therein in which he resides."
It will be noticed that the information does not charge that Pearson was not a resident of the State one year next before the election, but that he was not a resident of Pemiscot County. A voter is not required to be a resident of the county for more than sixty days. It further says that he was not a resident at the time "in said election precinct in said Virginia Township." The statute does not require that he shall live in the precinct
in which he voted, but only that he shall vote in the township
in which he resides. The information fails to charge that defendant was an illegal voter either in not having resided in the State for the requisite time, or in the county for the requisite time, or in failing to reside in the township in which he sought to vote. The information, therefore, charges no offense.
The judgment is reversed and the defendant discharged. Railey
and Mozley, CC., concur.